DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Claims 1, 12, 20 and 21 have been amended. Claim 23 has been cancelled. Claim 24 has been newly added. Claims 1-8, 10, 12-14, 16-22 and 24 are now pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 

As to claims 1, the limitation of “a consequential effect” is not described in specification”. Similar problem exists in claims 12 and 20.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “representative of a consequential effect of the quantitative difference between the resultant value and the first, second, or third value of the first element and between ones of the first, second, and third values of the first element”. 
Claim 1 line 26 recites “a quantitative difference between the resultant value and the first, second, or third value of the first element” and line 28 recites the same limitation “a quantitative difference between the resultant value and the first, second, or third value of the first element”. It is not clear if they are referring to the same limitation or not. Therefore it is indefinite.
Claim 1, line 21 recites “a visual indicator that is determined based on a significance rating and a degree of difference”. Because line 27 recites “the significance rating is based on a qualitative difference between the resultant value and the first, second, or third value of the first element, line 24 recites “the degree of difference is indicative of an amount of difference” and line 26 recites “the amount of difference is based on a quantitative difference between the resultant value and the first, second, or third value of the first element”. So that both “a significance rating” and “a degree of difference” both are based on “a quantitative difference”. However, there is no description for “a quantitative difference” and “a degree of difference” in the instance specification. Therefore the limitation is indefinite. Similar problem exists in claims 12 and 20.
Claim 1, line 29 recites “that”, it is not clear which limitation it is referring to. Therefore it is indefinite. Similar problem exists in claims 12 and 20.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 12-14, 16-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine a resultant value for the first element, provide an indication for the first element and indication comprises a visual indicator that is determined based on a significance rating and a degree of difference between the resultant value and the at least one of the first value of the first element.
The limitation of determine a resultant value for the first element and visual indicator that is determined based on a significance rating and a degree of difference between the resultant value and the at least one of the first value of the first element, the second value of the first element, or the third value of the first element. It falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim recites the additional limitations of “a visual indicator”. The additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Therefore claims 1, 12 and 20 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US Pg. Pub No. 2014/0180826) in view of Rotter (US Pg. Pub No. 2003/0046280) in view of Hammann (US Pg. Pub No 2002/0055865).

As to claims 1, 12, and 20, Boal discloses:
A computing device comprising processing circuitry configured to: 
receive a first record associated with an individual comprising two or more elements of information related to the individual, wherein a first element of information associated with the individual of the first record has a first value (see paragraph 55 - receive at least two collections of consumer records from at least two different sources, the first collection including a set of first data fields and the second collection including a set of second data fields.); 
receive a second record comprising two or more elements of information related to the individual, wherein the first element of information associated with the individual of the second record has a second value (see paragraph 55 - receive at least two collections of consumer records from at least two different sources, the first collection including a set of first data fields and the second collection including a set of second data fields. [The examiner notes that each set comprises data for a consumer]);
receive a third record comprising two or more elements of information related to the individual, wherein the first element of information associated with the individual of the third record has a third value (see paragraph 55 - receive at least two collections of consumer records from at least two different sources, the first collection including a set of first data fields and the second collection including a set of second data fields. [The examiner interprets "at least two" to mean three, or three collections.  The examiner also notes the data fields include information for individuals]); and 
determine a resultant value for the first element, wherein the resultant value for the first element is determined based on a frequency of occurrence of a value for the first element among the first value, second value, and third value, wherein the highest frequency occurrence of a value is determined to be the resultant value for the first element (see paragraph 57 - In an embodiment, the selection of the electronic offer is based on an activity associated with a particular master consumer record, or on a consumer attribute associated with a particular master consumer record.  In an embodiment, the selection of the electronic offer is further based on confidence scores that indicate the frequency with which a particular value occurs in a data field of correlated records. [The examiner notes that the records with the 
However, Boal does not explicitly disclose the following limitation, but Rotter discloses:
generate a composite record for the individual including the resultant value for the first element (see paragraphs 14 and 23 - In the described health care environment, for example, clinical information in patient records may be designated as requiring user supervision prior to merging such information in a designated composite surviving record.  FIG. 3 shows a flowchart of a process employed by application 200 (FIG. 2) for consolidating multiple records that are associated with a single entity and are stored in at least one record repository.  The matching function also assigns weights that indicate the probability of a match and employs frequency analysis to assign a higher weight to less common values. Based on the probabilistic matching results, application 200 generates commonality data comprising a measure quantifying detected occurrence of predetermined record items in both the first and second records.).
	It would have been obvious, at the time the invention was made, to have modified the teachings of Boal, by that of ref, to provide for processing and consolidating multiple records that are associated with a single entity and are stored in at least one record repository (see Rotter, paragraph 2).
However, Boal and Rotter do not explicitly disclose the following limitations, but Hammann discloses:
provide an indication for the first element of the composite record that at least one of the first value of the first element, the second value of the first element, or the third value of the first element is different from the resultant value of the first element (see paragraph 239 – For “composite resource: haircut”, the first element of “Stylist preference rating”, the first through third values are different.), wherein the indication comprises a visual indicator that is determined based on a significance rating and a degree of difference between the resultant value and the at least one of the first value of the first element, the second value of the first element, or the third value of the first element, and wherein the degree of difference is indicative of an amount of difference between the resultant value and the first, second, or third value of the first element (see paragraph 76 - "User profile" or "user network profile" or "human-factor resource profile" or "composite resource profile" or "resource network profile" refers to a collection of demographic, psychographic, attitudinal, preference, performance, qualification, historical transaction and other variables used for facilitating optimal transactions. For example, a user may desire to transact with a female, hair stylist, with over five years of experience, who is a licensed cosmetologist, who works for a specified human-factor resource network, who has a user-based performance rating of 4.5 or greater on a 5.0 scale, who transacts business within 5 miles of the user's home or place of work, who is available between 3:30 p.m. and 5:00 p.m. on Wednesday May 16.sup.th, 2000 and who likes to talk about children. One of the plurality of human-factor resources fitting that description may desire to transact only with users who are over the age of 18, who are female, who have a gratuity rating of 4.0 or greater on a 5.0 scale and who has human-factor resource-based performance rating of 3.0 or greater on a 5.0 scale); that is representative of a consequential effect of the quantitative difference between the resultant value and the first, second, or third value of the first element and between ones of the first, second, and third values of the first element (see paragraph 76 - "User profile" or "user network profile" or "human-factor resource profile" or "composite resource profile" or "resource network profile" refers to a collection of demographic, psychographic, attitudinal, preference, performance, qualification, historical transaction and other variables used for facilitating optimal transactions. For example, a user may desire to transact with a female, hair stylist, with over five years of experience, who is a licensed cosmetologist, who works for a specified human-factor resource network, who has a user-based performance rating of 4.5 or greater on a 5.0 scale, who transacts business within 5 miles of the user's home or place of work, who is available between 3:30 p.m. and 5:00 p.m. on Wednesday May 16.sup.th, 2000 and who likes to talk about children. One of the plurality of human-factor resources fitting that description may desire to transact only with users who are over the age of 18, who are female, who have a gratuity rating of 4.0 or greater on a 5.0 scale and who has human-factor resource-based performance rating of 3.0 or greater on a 5.0 scale);
wherein the amount of difference is based on a quantitative difference between the resultant value and the first second, or third value of the first element (see paragraph 57 - In an embodiment, the selection of the electronic offer is further based on confidence scores that indicate the frequency with which a particular value occurs in a data field of correlated records. [The examiner notes that the records with the highest confidence score is selected and that confidence score is based on frequency of a particular value in those records and that particular value is the resultant value which is quantitative) and the significance rating is based on a qualitative difference between the resultant value and the first second, or third value of the first element (see paragraph 76 - "User profile" or "user network profile" or "human-factor 
It would have been obvious, at the time the invention was made, to have modified the teachings of Boal and Rotter, by that of Hammann, to employing yield management to selected types of industries, and more particularly to employing yield management in human-factor resource industries (see Hammann, paragraph 2).

As to claim 2, Boal discloses:
The computing device of claim 1, further configured to: 
receive a query, wherein the query is related to the first element (see paragraph 60 - In an embodiment, the system further comprises a fifth logic module adapted to identify one or more values for a particular data field of the at least one master consumer record in response to a query that requests the one or more values for the particular field, by querying a first consumer record of the first collection for a first value pertaining to a first data field, querying a second consumer record of the second collection for a second value pertaining to a second data field, and deciding which one or more values of the first value and the second value to return 
identify the first record, the second record, and the third record as relevant to the query (see paragraph 60 - by querying a first consumer record of the first collection for a first value pertaining to a first data field, querying a second consumer record of the second collection for a second value pertaining to a second data field, and deciding which one or more values of the first value and the second value to return based at least on different trust scores assigned to the first data field and the second data field.); 
generate a new record in response to the query, wherein the new record comprises the resultant value for the first element (the selection of the electronic offer is further based on confidence scores that indicate the frequency with which a particular value occurs in a data field of correlated records. [The examiner notes that the records with the highest confidence score is selected and that confidence score is based on frequency of a particular value in those records]). 

As to claims 3 and 13, Boal discloses:
The computing device of claim 1, wherein a second element of the first record has a first value, a second element of the second record has a second value, and a second element of the third record has a third value, the processing circuitry further configured to: determine a resultant value for the second element, wherein the resultant value for the second element is determined based on a frequency of occurrence of a value for the second element among the first value, second value, and third value for the second element, wherein the highest 

As to claims 4 and 14, Boal discloses:
The computing device of claim 3, wherein the resultant value for the first element corresponds with a value of the first element from one of the first record, the second record, or the third record, wherein the resultant value for the second element corresponds with a value of the second element from one of the first record, the second record, or the third record, and wherein the one of the first record, second record or third record corresponding with the resultant value for the first element is different from the one of the first record, second record, or third record corresponding with the resultant value for the second element (see paragraphs 55 and 57 - third logic module adapted to generate a master collection of consumer records comprising at least one master consumer record that is correlated to at least one record from 

As to claims 5 and 15, Boal discloses:
The computing device of claim 4, the processing circuitry further configured to: generate a new record comprising the resultant value of the first element and the resultant value of the second element (see paragraph 55 - generate a master collection of consumer records comprising at least one master consumer record that is correlated to at least one record from the first collection and to at least one record from the second collection). 

As to claim 6, Boal discloses:
The computing device of claim 5, the processing circuitry further configured to: provide an indication for the first element of the new record that at least one of the first value of the first element, the second value of the first element, or the third value of the first element is different from the resultant value of the first element (see paragraph 438 - According to a first example, the total value of the prices of stand-alone items used by the user is labeled as first 

As to claim 16, Boal discloses:
The computing device of claim 5, the processing circuitry further configured to: generating a new record comprising the resultant value of the first element and the resultant value of the second element (see paragraph 55 - generate a master collection of consumer records comprising at least one master consumer record that is correlated to at least one record from the first collection and to at least one record from the second collection):
provide an indication for the first element of the new record that at least one of the first value of the first element, the second value of the first element, or the third value of the first element is different from the resultant value of the first element (see paragraph 438 - According to a first example, the total value of the prices of stand-alone items used by the user is labeled as first use price information (a first price level value) while the total value of the prices of composite items used by the user is labeled as second use price information (a second price level value) different from the first use price information. [The examiner notes that the second resultant composite price is different from the first price]).  

As to claims 7 and 17, Boal discloses:


As to claim 9, Boal discloses:
The computing device of claim 1, wherein the second record is a revised version of the first record (see paragraph 59 - In an embodiment, the first logic module is further adapted to receive updates to the at least two collections from the at least two different sources over time, and the third logic module is further adapted to revise the correlations based thereon.). 

As to claims 10 and 19, Boal discloses:
The computing device of claim 1, wherein the first record is associated with a first source, the second record is associated with a second source, and the third record is associated with a third source, wherein each of the first source, second source, and third source comprise a respective 

As to claim 11, Boal discloses:
The computing device of claim 1, wherein in response to a user selection of one of the first value of the first element, the second value of the first element, or the third value of the first element, increasing the reliability weight of the selected value (see paragraph 279 - Thus, the more reliable and/or unique the credential, or combination of credentials, the higher its trust score.). 



As to claim 22, Boal, Rotter, and Hammann discloses:
The computing device of claim 1, wherein the significance rating is based, at least in part, on the type of information of the first element of the composite record (see Hammann, paragraph see paragraph 76 - "User profile" or "user network profile" or "human-factor resource profile" or "composite resource profile" or "resource network profile" refers to a collection of demographic, psychographic, attitudinal, preference, performance, qualification, historical transaction and other variables used for facilitating optimal transactions. For example, a user may desire to transact with a female, hair stylist, with over five years of experience, who is a licensed cosmetologist, who works for a specified human-factor resource network, who has a user-based performance rating of 4.5 or greater on a 5.0 scale).

As to claim 23, Boal, Rotter, and Hammann discloses:
The computing device of claim 1, wherein the qualitative difference is associated with a consequence (see Hammann, paragraph 147 - Marginal values 40 for each potential transaction involving the resources 35 are determined using an iterative function (block 57) as further described herein below in FIG. 8. Upon completion of the iterative function, the marginal values are stored back to the resource revenue management system 15 (block 58).).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US Pg. Pub No. 2014/0180826) in view of Rotter (US Pg. Pub No. 2003/0046280) in view of .

As to claims 8 and 18, Boal, Rotter, and Hammann do not explicitly disclose the following limitations, but Marchosky discloses:
The computing device of claim 7, wherein the new record comprises a medication list associated with a patient; the first, second and third records, respectively, comprise records associated with the patient; the first element is a first medication; and the second element is a second medication (see paragraph 39 - The creation and maintenance of medical records, including: recording and correlating past medical history and biographical information; integrating genetic, laboratory, radiological, and imaging results, prescribed medications, and treatments [The examiner notes the correlated records containing medications as first through third patients records that make up the medications list]). 
It would have been obvious, at the time the invention was filed, to have modified the teachings of Boal, Rotter, and Hammann, by that of Marchosky, to provide management of medical and biographical records and providing medical diagnoses (see Marchosky, paragraph 2).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US Pg. Pub No. 2014/0180826) in view of Rotter (US Pg. Pub No. 2003/0046280) in view of Hammann (US Pg. Pub No. 2002/0055865)  and further in view of Marchosky (US Pg. Pub No. 2004/0117215).

The computing device of claim 1, wherein the provided indication that is a visual indicator is presented through a size, color, or shape of the visual indicator (see paragraph 72 - For alterations, additions, or deletions to the medical history, the use of a PIN or biometric identification is required for authorization. Otherwise, the entry is considered an unconfirmed alteration, addition, or deletion. Only after a patient's identity or authorization is confirmed would the entry be considered official. Entries may be color-coded to distinguish unconfirmed information in a folio. The same method of verifying official entries may be followed for entries of medications, lab results, etc. Therefore, official data is incorporated in the folio as such only with approval of the authorized individual or patient, unapproved data is labeled or color-coded as such.).
It would have been obvious, at the time the invention was filed, to have modified the teachings of Boal, Rotter, and Hammann, by that of Marchosky, to provide management of medical and biographical records and providing medical diagnoses (see Marchosky, paragraph 2).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Please refer to the corresponding sections of the claim analysis for details of newly amended limitations as cited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168